Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response filed on 3/7/2022 has been entered in full.
Applicant’s amendments overcome all the objections and rejections in the prior office action.
Claims 1-4, 7-11, 13-14, 21-29  are allowed
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 5/11/2022 by attorney representative Andrew Eisenberg after a discussion of the amendments in a telephone interview. Please refer to the attached interview summary.

The application has been further amended as follows:
Amendments to claims: 
Please replace the following claims with the amended ones below.

1. (Currently Amended) A method comprising:
 presenting, on the display, first type of model associated with a portion of a scene, the scene representative of a physical environment; 
transitioning from the first type of model associated with the scene to a second type of model associated with the scene, 
receiving a user input of a first position within the portion of the scene; 
determining a first measurement associated with the physical environment based at least in part on the portion of the scene; and presenting, concurrently with the portion of the scene, the first measurement on the display;
wherein determining the first measurement associated with the physical environment further comprises, determining a surface associated with the user input and determining a type of measurement based at least in part on a characteristic of the surface.

11. (Currently Amended) A method comprising: 
presenting, on a display, a scene representative of a physical environment; 
receiving a first user input of a first position within the scene; 
presenting, on the display, a first measurement option based at least in part on the first position; and 
presenting, on the display, a first measurement value associated with the first measurement option, the first measurement value representative of a physical measurement of a corresponding measurement of the physical environment, in an area defined by a boundary; and
the operations further comprise: 
determining a plurality of circles that fit within the region defined by the boundary,
determining a largest circle within the boundary; and 
displaying the first measurement value at the center of the largest circle.

21. (Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations comprising: 
presenting, on the display, a portion of a scene, the scene representative of a physical environment; 
determining a first measurement associated with the physical environment based at least in part on the portion of the scene; 
determining a boundary associated with the first measurement; 
determining a plurality of circles that fit within the region defined by the boundary,
determining a largest circle within the boundary; and 
presenting, concurrently with the portion of the scene, the first measurement on the display within a center of the largest circle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176